Case 8:20-cv-01425-MSS-AAS Document 35 Filed 03/05/21 Page 1 of 5 PageID 215




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

LIGIA COLCERIU,
on behalf of herself and all
others similarly situated,

      Plaintiff,
v.                                             Case No.: 8:20-cv-1425-MSS-AAS

JAMIE BARBARY a/k/a/ JAMIE
ENGELHARDT, ENGELHARDT & CO.,
LLC,

      Defendants.
_______________________________________/

                                       ORDER

      Defendants Jamie Barbary a/k/a Jamie Engelhardt and Engelhardt &

Co., LLC (collectively, the defendants) move to stay discovery pending the

court’s ruling on the defendants’ motion to dismiss (doc. 24). (Doc. 28). Plaintiff

Ligia Colceriu opposes the motion.1 (Doc. 33).




1
  The court first granted the defendants’ motion due in part to the fact that the
plaintiff did not respond in opposition to the motion. (See Doc. 30, pp. 1, 2). However,
the court erred in calculating the plaintiff’s response deadline because it landed on a
federal holiday. Because of this error, the plaintiff did not have adequate time to
respond to the defendants’ motion to stay discovery. Thus, on reconsideration, the
court vacated its previous order granting a discovery stay and will now consider the
plaintiff’s response. (See Doc. 32).
                                           1
Case 8:20-cv-01425-MSS-AAS Document 35 Filed 03/05/21 Page 2 of 5 PageID 216




      District courts have inherent power to control their dockets and manage

their cases. Equity Lifestyle Prop., Inc. v. Fla. Mowing and Landscaping Serv.,

Inc., 556 F.3d 1232, 1240 (11th Cir. 2009). This inherent power includes the

discretion to stay the proceedings. Andersons, Inc. v. Enviro Granulation, LLC,

No. 8:13-cv-3004-T-33MAP, 2014 WL 4059886 at * 2 (M.D. Fla. Aug. 14, 2014).

      Courts in this district have held that “[m]otions to [s]tay discovery may

be granted pursuant to Rule 26(c), Fed. R. Civ. P., and the moving party bears

the burden of showing good cause and reasonableness.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997) (citations omitted). The Middle District

Handbook on Civil Discovery Practice states:

      Normally, the pendency of a motion to dismiss or a motion for
      summary judgment will not justify a unilateral motion to stay
      discovery pending resolution of the dispositive motion. Such
      motions for stay are rarely granted. However, unusual
      circumstances may justify a stay of discovery in a particular case
      upon a specific showing of prejudice or undue burden.

Middle District Discovery (2021) § I.E.4.

      In deciding a defendant’s request for a stay of discovery pending a ruling

on a dispositive motion, “it is necessary for the court to ‘take a preliminary

peek’ at the merits of the [dispositive motion] to see if it appears to be clearly

meritorious and truly case dispositive.” Feldman, 176 F.R.D. at 652-53. When

evaluating whether a motion to dismiss is “clearly meritorious,” courts consider

                                        2
Case 8:20-cv-01425-MSS-AAS Document 35 Filed 03/05/21 Page 3 of 5 PageID 217




whether “any binding Eleventh Circuit authority” clearly requires dismissal of

the claims. See Meyer v. Diversified Consultants, Inc., Case No. 3:14-cv-393-J-

34JBT, 2014 WL 5471114, at *2 (M.D. Fla. Oct. 29, 2014).

      The defendants request dismissal based on the insufficiency of the

plaintiff’s allegations in the complaint, including failing to plead an injury

sufficient to confer standing. (Doc. 24). Even assuming the motion to dismiss

will be granted, the plaintiff states she will request leave to amend any

pleading deficiencies. (Doc. 33, pp. 3-4). Thus, the defendants failed to

demonstrate that resolving its motion to dismiss will be case dispositive. See

Datto v. Fla. Int’l Univ. Bd. of Trustees, No. 20-cv-20360, 2020 WL 3576195, at

*2 (S.D. Fla. July 1, 2020) (“Here, the Court cannot conclude at this juncture

that Defendant’s motion to dismiss will be granted and, even if so, whether

such dismissal would be of the Complaint its entirety and with prejudice.”); see

also Renuen Corp. v. Lameira, No. 6:14-cv-1754-Orl-41T, 2015 WL 1138462, at

*2 (M.D. Fla. Mar. 13, 2015) (“Even if the Court assumes Lerman’s motion to

dismiss the RICO count will be granted the likelihood that Plaintiffs will not

be given leave to amend is slim and none. Therefore, regardless of their merit,

the motions to dismiss are not truly case dispositive.”); Sprint Sols., Inc. v. Cell

Xchange, Inc., 8:14-cv-233-T-27AEP, 2014 WL 4947819, at *2-3 (M.D. Fla. Oct.


                                         3
Case 8:20-cv-01425-MSS-AAS Document 35 Filed 03/05/21 Page 4 of 5 PageID 218




1, 2014) (holding the stay of discovery is not warranted when it is unclear

whether motion to dismiss will dispose of the entire case).

      The defendants argue that “a short stay does not pose any risk that

witness memory or evidence will be list during a short stay,” quoting Soldevilla

v. On the Barrelhead, Inc., Case No. 19-cv-14462-MARRA, 2020 WL 597317, at

*1 (S.D. Fla. Feb. 5, 2020). However, in Soldevilla the plaintiffs articulated no

prejudice related to the discovery stay.

      The events giving rise to this claim occurred on the social media platform

Instagram. (Doc. 1). The plaintiff asserts that the defendants run illegal

lotteries (a/k/a/ giveaways) with the assistance of various “influencers.” (Doc.

1). These “influencers” may post several times throughout the day and

sometimes delete posts from their profiles. Instagram maintains data for

deleted accounts for no more than six months. See Data Policy, Instagram Help

Center, https://help.instagram.com/519522125107875. Thus, a delay in

discovery may lead to the destruction of evidence.

      The defendants failed to demonstrate that resolving its motion to dismiss

will be entirely case dispositive. The possible burden imposed on the

defendants in responding to discovery is outweighed by the potentially

prejudice to the plaintiff if evidence is destroyed. Thus, the balance tips in favor


                                         4
Case 8:20-cv-01425-MSS-AAS Document 35 Filed 03/05/21 Page 5 of 5 PageID 219




of requiring discovery to go forward.

      Accordingly, the defendants’ motion to stay discovery (Doc. 28) is

DENIED.

      ORDERED in Tampa, Florida on March 5, 2021.




                                        5
